DETAILED ACTION

Status of the Application
	Claims 1-15 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of September 15, 2021. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a national phase under 35 U.S.C. 371 of PCT International Application No. PCT/JP2-2-/011030, filed on March 13, 2020. The instant application also claims for the benefit of a prior-filed foreign application number 2019-059514 (JP), filed on March 26, 2019. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on September 15, 2021 has been considered by the examiner.
	Translations of only the abstracts were provided for several foreign references. As such, only the abstracts were considered for the documents. 

Abstract
	The abstract of the disclosure is objected to because it refers to purported merits of the inventions
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
	Although claim 15 recites “an information processing means that makes a change…”, the “means” term is modified by sufficient structure such that this limitation does not invoke special interpretation under 35 U.S.C. § 112(f). Specifically, the claim requires the function to be performed by a program being executed by a computer.



35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an information processing unit that makes a change to presentation information to be presented to the user, on a basis of the attribute information and the purchase information” recited in claim 1.
“an incentive generating unit that gives…” recited in claim 7.
“an information registration unit in which the presentation information…is registered” recited in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 15 is/are rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim(s) 15 is directed to “a program causing a computer to function”. A broadest reasonable interpretation of “a program causing a computer to function” includes mere computer listings/instructions (i.e., data per se or computer program/software per se). Computer listings/instructions claimed as computer program/software per se (i.e., the descriptions or expressions of the programs) are not physical "things”, do not have a physical or tangible form, and thus does not fall within any statutory category (see Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007)). Computer listings/instructions are also not to be confused with statutory processes, as they are not "acts" being performed. In contrast, a claim directed to a non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and a physical computer component which permit the computer program's functionality to be realized, and is thus statutory. See MPEP § 2106.
	As such, claim(s) 15 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No).
	
	
Step 1:
Claim(s) 14 is/are drawn to methods (i.e., a process), and claim(s) 1-13 is/are drawn to apparatus (i.e., a machine/manufacture). As such, claims 1-14 is/are drawn to one of the statutory categories of invention (Step 1: YES). Examiner will include claim 15 in the analysis as well as Applicant may amend the claim such that it is directed to one of the statutory categories of invention.
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 14 and 15) recites/describes the following steps; 
makes a change to presentation information to be presented to the user, on a basis of the attribute information and the purchase information

These steps, under its broadest reasonable interpretation, describe or set-forth personalizing or targeting information presented to a user based on their attributed information and purchase information, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions (an advertising, marketing or sales activity or behavior; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) personalizing or targeting information presented to a user based on their attributed information and purchase information (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 14 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“an information processing apparatus comprising an information processing unit” (claim 1)
“the information processing unit” (claims 2, 9)
“ an incentive granting unit” (claim 7)
“an information registration unit” (claim 13)
“a program causing a computer to function as information processing means” (claim 14) 

The requirement to execute the claimed steps/functions using “an information processing apparatus comprising an information processing unit” (claim 1), “the information processing unit” (claims 2, 9), “ an incentive granting unit” (claim 7), “an information registration unit” (claim 13), and “a program causing a computer to function as information processing means” (claim 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-6, 8, and 10-12 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8, and 10-12 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). For example, claim 3 recites “wherein the attribute information of the user includes information regarding reception rejection of predetermined presentation information”. This is an abstract limitation which further sets forth the abstract idea encompassed by claim 3. This limitation is not an “additional element”, and therefore it is not subject to further analysis under Step 2A- Prong Two or Step 2B. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “an information processing apparatus comprising an information processing unit” (claim 1), “the information processing unit” (claims 2, 9), “ an incentive granting unit” (claim 7), “an information registration unit” (claim 13), and “a program causing a computer to function as information processing means” (claim 14) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 2-6, 8, and 10-12 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8, and 10-12 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	With regard to claims 1-13, as discussed above, claims 1-13 include claim limitations that invoke special interpretation under 35 U.S.C. § 112(f). However, the Examiner has determined that the disclosure fails to provide the structure and/or a sufficient algorithm or step-by-step procedures for accomplishing the specialized functions of the “information processing unit” or “an incentive generating unit” or “information registration unit”.  Specifically, the disclosure fails to clearly link structure to the recited placeholders to any physical structure for performing the functions of these units. Although the specification generally suggests that certain hardware embodiments may exist (e.g., paragraphs [0091]-[0102] of the published disclosure, this portion of the disclosure never mentions or refers to the “information processing unit” or “an incentive generating unit” or “information registration unit”, and therefore fails to clearly link any structure to these elements. See MPEP 2181 III. The disclosure therefore does not satisfy definiteness requirement under 35 U.S.C. 112(b) and claims 1-13 are rejected under 35 U.S.C. 112(b) accordingly. 



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 2, 4, 5, 7-9, and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nakaoka (U.S. PG Pub No. 2017/0018011, January 19, 2017 - hereinafter "Nakaoka”)

With respect to claims 1, 14, and 15, Nakaoka teaches an information processing apparatus that generates information based on attribute information and purchase information of a user; an information processing method for generating information based on attribute information and purchase information of a user, and a program causing a computer to function, comprising;
an information processing unit that makes a change to presentation information to be presented to the user, on a basis of the attribute information ([0044]-[0045] “the content…content issuance condition…the content includes an evaluation request for the product, a questionnaire…an advertisements…questionnaire may request a comment on the product and an answer to a question…advertisement may be related to a flanked product or a related product…content is transmitted to the consumer terminal according to the issuance condition…a condition of the consumer and an issuance timing…age, occupation…” – therefore the system makes a change to presentation information to be presented to the user (i.e., selectively presents different information, such as different questions or different advertising content) based on matching the user’s attribute information (e.g., demographics) to the issuance conditions, [0057]-[0060], [0071]-[0072])
and the purchase information ([0044]-[0046] “the content…content issuance condition…the content includes an evaluation request for the product, a questionnaire…an advertisements…questionnaire may request a comment on the product and an answer to a question…advertisement may be related to a flanked product or a related product…content is transmitted to the consumer terminal according to the issuance condition…information related to the purchase stored in the purchase information table…time of product purchase…time when the consumer…transmits a product image…identification information of the product…receipt information extracted from a receipt image” – therefore the system makes a change to presentation information to be presented to the user (i.e., selectively presents different information, such as different questions or different advertising content) based on matching the purchase information (e.g., product code, purchase timing, etc.) to the issuance conditions, [0057]-[0060], [0071]-[0072])

With respect to claim 2, Nakaoka teaches the apparatus of claim 1;
wherein the information processing unit makes a change to the presentation information further on a basis of information of a terminal of the user ([0045] “issuance timing…number of days from the time when the consumer…transmits a product image” – therefore the system makes a change to the presentation information on a basis of information of a terminal of the user because an imaging time (time when the consumer transmits an image from their terminal to the system) is “information of a terminal of the user per Applicant’s own specification at [0036] of the published disclosure, [0058], [0088] “issuance timing…time of receiving the product code…after the lapse of a predetermined period of time from the time of the reception”, [0066] “member ID of the consumer is transmitted from the consumer terminal”)

Examiner notes that Gandhi (cited at the end of this action) also discloses this limitation wherein the terminal information is gps coordinates of the terminal.

With respect to claim 4, Nakaoka teaches the apparatus of claim 1;
wherein the change includes a change of contents of the presentation information ([0044]-[0045] “the content…content issuance condition…the content includes an evaluation request for the product, a questionnaire…an advertisements…questionnaire may request a comment on the product and an answer to a question…advertisement may be related to a flanked product or a related product…content is transmitted to the consumer terminal according to the issuance condition…” – therefore the system makes a change to the contents of the presentation information to be presented to the user (i.e., selectively presents different information, such as different questions or different advertising content) based on matching the purchase information (e.g., product code, purchase timing, etc.) to the issuance conditions, [0058]-[0060])

With respect to claim 5, Nakaoka teaches the apparatus of claim 1;
wherein the change includes a change of a presentation timing of the presentation information ([0045] “issuance condition includes…issuance timing…number of days from the time of product purchase…number of days from the time when the consumer transmits” – therefore the presentation timing changes based on the information about the purchase/attributes, [0058] “based on the issuance timing”)

With respect to claim 7, Nakaoka teaches the apparatus of claim 1;
wherein the presentation information is used to ask the user to give an answer, and ([0044]-[0045] “the content includes an evaluation request for the product, a questionnaire… questionnaire may request a comment on the product and an answer to a question…”, [0061], [0090])
the information processing apparatus further includes an incentive granting unit that gives an incentive to a user who has given the answer ([0061]-[0062] “reward imparting unit imparts rewards to…the consumer to whom the user has transmitted the evaluation request or the questionnaire and who has responded to it…examples of rewards are points…coupons, electronic money…thus, the consumer’s motivation to evaluate the products can be increase” – therefore the system has an incentive granting unit that gives an incentive to a user who has given the answer, [0090], [0073])

With respect to claim 8, Nakaoka teaches the apparatus of claim 1;
wherein the purchase information is acquired from image data of a receipt imaged by a terminal of the user ([0046] “purchase information is the information related to the purchase that the consumer has actually made… receipt information extracted from a receipt image photographed by the consumer…information for which text data is read from the image of the receipt”, [0052]-[0054] “receives, from the consumer terminal, the product code…a photographed receipt image…register the receipt image to the purchase information table as the purchase information…determines that the consumer has purchased the product…analysis unit may analyze a shop and the time at which the receipt is issued, the number of products…a total money, etc.,…store these pieces of information”, [0079]-[0081])

With respect to claim 9, Nakaoka teaches the apparatus of claim 8;
wherein the information processing unit makes a change to the presentation information further on a basis of information obtained by matching the purchase information with a master ([0055] “may estimate specific product information based on the read receipt information, using a correspondence relation between the receipt information registered in the storage unit and the product code…by repeatedly matching…the product is analogized from the receipt information” – this is equivalent to matching “with a master” (per [0038] of Applicant’s published disclosure) and is used to determine the product ID which is used to change the presented information, see also [0130])

Examiner notes that Nakaoka ‘077 (cited at the end of this action) also discloses this limitation at [0048]-[0051].


With respect to claim 11, Nakaoka teaches the apparatus of claim 1;
wherein the presentation information includes a questionnaire ([0044]-[0045] “the content includes an evaluation request for the product, a questionnaire… questionnaire may request a comment on the product and an answer to a question…”, [0071]-[0072])

With respect to claim 12, Nakaoka teaches the apparatus of claim 1;
wherein the presentation information includes an advertisement ([0044]-[0045] “the content includes…an advertisements…advertisement may be related to a flanked product or a related product…”)

With respect to claim 13, Nakaoka teaches the apparatus of claim 1;
further comprising: an information registration unit in which the presentation information having a presentation condition is registered, ([0045-[0047] “the content, and a content issuance condition are stored in correspondence…in the purchase information table…a questionnaire from the company to the consumer or the like can also be registered”, [0058]-[0059] “see whether or not the content…the questionnaire…is registered for the specific product. In the case that the content is registered in the content table for the product corresponding to the product code, the condition of the consumer is referred to from the issuance condition registered in linkage with the content…can receive preparation of new content…and register it to the service device”, [0070])
wherein the information processing unit decides the presentation information having the presentation condition conforming to the attribute information and the purchase information, as presentation information for a terminal of the user ([0058]-[0059] “see whether or not the content…the questionnaire…is registered for the specific product. In the case that the content is registered in the content table for the product corresponding to the product code, the condition of the consumer is referred to from the issuance condition registered in linkage with the content, and whether or not the consumer…is pertinent to the condition…in the case that the consumer who has transmitted to the product code is pertinent to the condition…based on the issuance timing…transmits the content”, see also [0044]-[0046]))




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka (U.S. PG Pub No. 2017/0018011, January 19, 2017 - hereinafter "Nakaoka”) in view of Williams et al. (U.S. PG Pub No. 2014/0156386, June 5, 2014 - hereinafter "Willaims”)

With respect to claim 3, Nakaoka teaches the apparatus of claim 1. Nakaoka does not appear to disclose,
wherein the attribute information of the user includes information regarding reception rejection of predetermined presentation information
However, Williams discloses 
wherein the attribute information of the user includes information regarding reception rejection of predetermined presentation information ([0034] user can control the types/topics/length of surveys they are willing to accept and the system uses this criteria when matching the users to surveys)
Williams suggests it is advantageous to include wherein the attribute information of the user includes information regarding reception rejection of predetermined presentation information, because doing so can ensure the user is presented with presentation information they are willing to view/accept ([0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakaoka to include wherein the attribute information of the user includes information regarding reception rejection of predetermined presentation information, as taught by Williams, because doing so can ensure the user is presented with presentation information they are willing to view/accept.
	



	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka (U.S. PG Pub No. 2017/0018011, January 19, 2017 - hereinafter "Nakaoka”) in view of Kopikare (U.S. PG Pub No. 2019/0066136, February  28, 2019 - hereinafter "Kopikare”)


With respect to claim 6, Nakaoka teaches the apparatus of claim 1. Nakaoka does not appear to disclose,
wherein the presentation information includes presentation information to be presented in multiple steps
However, Kopikare discloses 
wherein the presentation information includes presentation information to be presented in multiple steps ( Fig 2 and corresponding portions (e.g., [0030]-[0034]) show that the presentation information may be a questionnaire with multiple steps wherein follow-up questions are dependent on answers to initial questions)
Kopikare suggests it is advantageous to include wherein the presentation information includes presentation information to be presented in multiple steps, because doing so can provide an effective mechanism to obtain relevant feedback from a customer at an individual level (Fig 2 and corresponding portions(e.g., [0030]-[0034])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakaoka to include wherein the presentation information includes presentation information to be presented in multiple steps, as taught by Kopikare, because doing so can provide an effective mechanism to obtain relevant feedback from a customer at an individual level.
	



	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka (U.S. PG Pub No. 2017/0018011, January 19, 2017 - hereinafter "Nakaoka”) in view of Seki et al. (U.S. PG Pub No. 2014/0067476, March 6, 2014 - hereinafter "Seki”)

With respect to claim 10, Nakaoka teaches the apparatus of claim 1. Nakaoka does not appear to disclose,
wherein the purchase information is acquired from ID-POS information associated with the user
However, Seki discloses 
wherein the purchase information is acquired from ID-POS information associated with the user ( [0002] & [0026]-[0030] purchase information associated with users is acquired from ID-POS information associated with each user in order to target the user’s with certain information (e.g., marketing))
Seki suggests it is advantageous to include wherein the purchase information is acquired from ID-POS information associated with the user, because doing so can provide an efficient and confidential/secure mechanism for obtaining the purchase information ([0002] & [0026]-[0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakaoka to include wherein the purchase information is acquired from ID-POS information associated with the user, as taught by Seki, because doing so can provide an efficient and confidential/secure mechanism for obtaining the purchase information 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
	Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the purchase information acquisition mechanism of Seki for the purchase information acquisition mechanism of Nakaoka. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Nakaoka et al. (U.S. PG Pub No. 2019033077, October 31, 2019) teaches targeting advertisements and questionnaires to users based on purchase information extracted from images of receipts sent from a user’s phone and user attribute information.

Morsberger (U.S. PG Pub No. 2010/032971, December 23, 2010) teaches targeting advertisements and questionnaires to users based on purchase information extracted from images of receipts sent from a user’s phone and user attribute information.

Kobayashi et al. (U.S. PG Pub No. 2015/0356580, December 10, 2015) teaches targeting advertisements and questionnaires to users based on purchase information extracted from images of receipts sent from a user’s phone and user attribute information.

Gandhi (U.S. PG Pub No. 2016/0247196, August 25, 2016) teaches targeting advertisements and questionnaires to users based on purchase information extracted from images of receipts sent from a user’s phone and user attribute information.

“Customer Satisfaction Survey Questions and Templates for Retail Business” (Willott, Lindsay Published January 3, 2019 at https://www.customerthermometer.com/customer-satisfaction/customer-satisfaction-survey-questions-and-templates-for-retail-businesses/) discloses post-purchase survey questions and types. 

	Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681